United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 10, 2007

                                                           Charles R. Fulbruge III
                             No. 06-20181                          Clerk


                          KENNETH M. MORRIS,
                                                Plaintiff-Appellant,

                                versus

                           TRANS UNION, LLC.
                                                 Defendant-Appellee.



              Appeal from the United States District Court
         for the Southern District of Texas - Houston Division
                          Case No. 4:04-CV-577


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

             The court has carefully considered this appeal in light

of the briefs and pertinent portions of the record.        Having done

so, we find no clear error of fact or error of law and AFFIRM the

judgment of the district court.

             AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.